Case 1:20-cv-03250 Document1 Filed 11/10/20 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Tiffany Holodnak )
2302 14th Street NE )
Washington, DC 20018 )
Plaintiff, )
)

v. ) Case No.
)
)
SERVICE EMPLOYEES )
INTERNATIONAL UNION )
1800 Massachusetts Ave NW )
Washington, DC 20036 )
Defendant. )

COMPLAINT
(Jury Trial Demanded)

COMES NOW Plaintiff Tiffany Holodnak (“Plaintiff”), by an through her attorney of
record, and files this her Complaint for damages against Defendant Service Employees
International Union (“Defendant” or “SEIU”) and for cause would show unto the Court the
following:

PARTIES
1. Plaintiffis an adult resident citizen of the District of Columbia, residing at 2302 14th

Street NE, Washington, DC 20018.

2. Defendant is a national labor union headquartered at 1800 Massachusetts Ave, NW,

Washington, DC 20036.

JURISDICTION AND VENUE
3. This action is being brought pursuant to 28 USC § 1331, 28 USC § 1343, and 42 USC §
1983 and includes any and all federal law claims plead herein for which jurisdiction and

venue is attached.

 
10.

11.

12.

13.

Case 1:20-cv-03250 Document1 Filed 11/10/20 Page 2 of 7

Venue is proper in this district, pursuant to 28 USC § 1391 because Defendant is located
in the district and a substantial part of the events and omissions giving rise to this claim
occurred in this judicial district.

FACTS
Plaintiff began her employment as a member of the Human Resources team at the SETU
on April 9, 2018.
Plaintiff was subjected to a severe and pervasive hostile work environment, effectively,
from the beginning of her employment.
Plaintiff identifies that Leslie Edmond (“Ms. Edmond”) was a proponent of the severe
and pervasive harassment she was subjected to while working for SEIU.
Plaintiff was subjected to multiple and pervasive episodes of screaming, verbal attacks,
and bullying centered around the fact that Plaintiff is a single mother with children.
Plaintiff was frequently overworked and treated poorly by Ms. Edmond and others in
positions over her while working at SEIU.
On October 18, 2018, after experiencing such harassment and discrimination, Plaintiff
went to see a doctor.
Her doctor remarked that her quality of health had decreased to such a concerning degree
that Plaintiff had labs done and was hospitalized for a period.
When asked by her doctor about what had changed in her life to cause the deteriorating
health, Plaintiff remarked that she had started working for SEIU. Plaintiffs doctor stated
that the job was not worth the health detriment.
Plaintiffs treatment was visible to others and Plaintiff saw, on three separate occasions,

her colleagues bring her treatment to the attention to the Director of HR at SEIU.

 
14.

15.

16.

17.

18.

19,

20.

21.

22.

23.

24.

25.

26.

Case 1:20-cv-03250 Document1 Filed 11/10/20 Page 3 of 7

Plaintiff had jury duty in May of 2019 and produced a summons for work to corroborate
her legally mandated absence.

Ms. Edmond told Plaintiff that she had not produced any paperwork for her legally
mandated absence due to jury duty and required Plaintiff to work while on jury duty.

In early July, Plaintiff took time off under FMLA to visit her father.

On July 8, 2019, Ms. Edmond was out of the office on FMLA and shared that she would
not be returning.

On July 9, 2019, Marc Goumbri (“Mr. Goumbri’”) became Plaintiff's supervisor.

Mr. Goumbri continued the treatment of Plaintiff based on her familial responsibilities.
In August, Plaintiff took FMLA leave to see her children.

Near the end of August, Mr. Goumbri told Plaintiff that he would deny her leave if she
did not ask and get a response from him first, even if the leave was designated under
FMLA.

After this incident, Plaintiff began to see General Counsel Steve Ury (“Mr. Ury”) in
regards to the discrimination and harassment that she had been receiving.

Plaintiff saw Mr. Ury at least three times from late August of 2019 to early September of
2019.

Mr. Goumbri was aware that Plaintiff was seeing Mr. Ury regarding his and others
behavior towards Plaintiff.

Plaintiff has never misused or abused leave while working with SEIU.

Plaintiff was not written up or put on a performance improvement plan while working

with SEIU.

 
27.

28.

29.

30.

31.

32.

33.

34,

35.

Case 1:20-cv-03250 Document1 Filed 11/10/20 Page 4 of 7

In mid-September, Plaintiff's office was moved down the hall to a considerably smaller
office.
On October 15, 2019 Plaintiff was retaliatorily fired as the ultimate culmination of
discrimination against her.
Plaintiff has yet to receive any vacation pay that was owed to her as part of her final pay
check.

ADMINISTRATIVE PROCEDURE
In 2020, Plaintiff filed charge of retaliation, satisfying the requirements of 42 USC §
2000(e) with the EEOC in Washington, DC. Such charge was filed within one hundred
and eighty (180).
The EEOC conducted an investigation on claims. On August 13th, 2020, the EEOC
determined that it was unable ot conclude that the information obtained established a
violation of the statute.
This Complaint is being filed within ninety (90) days of the Plaintiffs receipt of the
Notice of Right to Sue. Plaintiff has complied with all statutory and administrative
prerequisites of filing suit.

CAUSES OF ACTION

I. Count 1: Retaliation
Plaintiff realleges all prior paragraphs of the Complaint as if set out herein in full.
Plaintiff brings this claim under Title VII and FMLA per the statutes. See 29 USCA §
2615; see also 42 USCA § 2000e-3.
The elements of retaliation, summarily and under both statutes, are:

a. Plaintiff engaged in a protected activity;

 
36.

37.

38.

39,

40.

4].

42.

43.

44,

Case 1:20-cv-03250 Document1 Filed 11/10/20 Page 5 of 7

b. Employer retaliated in a materially adverse fashion,
c. There is a causal connection between the retaliation and the engagement in a
protected activity. See Arias v. Marriot International, Inc., 217 F Supp.3d 189,
197 (2016); see also Jones v. Billington, 12 F.Supp.2d 1, 13-14 (1997).

Here, Plaintiff reported the harassment and discrimination she suffered to Mr. Ury,
General Counsel at SEIU.
This reporting was done under the color of it being a protected activity.
Mr. Goumbri knew of Plaintiffs reporting.
Mr. Goumbri retaliated against Plaintiff by moving her to a considerably smaller office,
wrongfully terminating her, and denying her vacation pay.
Il. Count 2: Interference with FMLA
Plaintiff realleges all prior paragraphs of the Complaint as if set forth herein in full.
Plaintiff brings this claim under FMLA per the statute. See 29 USCA § 2615.
To prevail under a claim of interference with FMLA, the Plaintiff must show that,
« [their] employer interfered with, restrain[ed], or denied the exercise of or the attempt
to exercise, any right provided by the FMLA and that [they] were prejudiced thereby.”
See Gordon v. U.S. Capitol Police, 414 U.S.App.D.C. 204, 210 (2015).
Here, Mr. Goumbri interfered with Plaintiffs future attempts at exercising her rights
under FMLA when he threatened her ability to use FMLA.
After Mr. Goumbri’s threat Plaintiff felt that she could no longer adequately exercise her

FMLA rights and was prejudiced thereby.

 
Case 1:20-cv-03250 Document1 Filed 11/10/20 Page 6 of 7

DAMAGES
45. As a consequence of the foregoing misconduct of Defendant, Plaintiff sustained
economic damages, pain and suffering, great mental stress, and has still not received her
rightfully owed vacation pay.
46. As a consequence of the forgoing conduct of Defendant, Plaintiff has damages in an
amount exceeding the jurisdictional requirements of the Court.
RELIEF
47. Plaintiff requests that the Court issue the following relief:
a. Enter declaratory relief declaring that Defendant has engaged in retaliation and
interference with leave under FMLA;
b. Award Plaintiff compensatory and punitive damages for all the mentioned causes
of action in an amount to be determined by a jury of her peers;
c. Award Plaintiff attorneys’ fees, costs, and expenses of litigation; and
d. Award such other relief to which Plaintiff may be entitled to under law.
WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against
Defendant in an amount exceeding the jurisdictional requirements of this Court, all together with
Court costs, including attorney’s fees, plus pre- and post-judgment interest, and for any other
relief which this Court deems just and proper.
Respectfully submitted, this 10" day of November 2020.

Tiffany Holodnak

 
Case 1:20-cv-03250 Document1 Filed 11/10/20 Page 7 of 7

/s/ Charles Tucker, Jr.

Charles Tucker Jr. Esq. #993515
TuckerMoore Group LLP

8181 Professional Place, Suite 207
Hyattsville, MD 20785
301-577-1175

 

 
